                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF TENNESSEE
                            AT KNOXVILLE

 AMERICAN RELIABLE INSURANCE COMPANY;            )
 UNITED NATIONAL INSURANCE COMPANY;              )
 AMERICAN SECURITY INSURANCE COMPANY;            )
 AMERICAN BANKERS INSURANCE COMPANY OF           )
 FLORIDA; STANDARD GUARANTY INSURANCE            )
 COMPANY; FARMERS INSURANCE EXCHANGE; FIRE       )
 INSURANCE EXCHANGE; FOREMOST INSURANCE          )
 COMPANY GRAND RAPIDS, MICHIGAN; FOREMOST        )
 PROPERTY AND CASUALTY INSURANCE COMPANY;        )
 FOREMOST SIGNATURE INSURANCE COMPANY;           )
 ILLINOIS FARMERS INSURANCE COMPANY; MID-        )
 CENTURY INSURANCE COMPANY; TRUCK                )
 INSURANCE EXCHANGE; and NAUTILUS                )
 INSURANCE COMPANY;                              )
                                                 )
                   Plaintiffs                    )
                                                 )
 v.                                              )    No. ___________________
                                                 )
 UNITED STATES OF AMERICA,                       )
 the federal government,                         )
                                                 )
                   Defendant                     )
                                                 )

                                  COMPLAINT

      Plaintiffs, AMERICAN RELIABLE INSURANCE COMPANY; UNITED NATIONAL

INSURANCE COMPANY; AMERICAN SECURITY INSURANCE COMPANY; AMERICAN

BANKERS INSURANCE COMPANY OF FLORIDA; STANDARD GUARANTY INSURANCE

COMPANY; FARMERS INSURANCE EXCHANGE; FIRE INSURANCE EXCHANGE; FOREMOST

INSURANCE COMPANY GRAND RAPIDS, MICHIGAN; FOREMOST PROPERTY AND

CASUALTY INSURANCE COMPANY; FOREMOST SIGNATURE INSURANCE COMPANY;

ILLINOIS FARMERS INSURANCE COMPANY; MID-CENTURY INSURANCE COMPANY; TRUCK

INSURANCE EXCHANGE; and NAUTILUS INSURANCE COMPANY (“Plaintiffs”), by and through




Case 3:19-cv-00469-PLR-DCP Document 1 Filed 11/18/19 Page 1 of 16 PageID #: 1
Counsel, make the following Complaint (“Complaint”) against the Defendant, UNITED STATES OF

AMERICA (“Defendant” or “USA”):

                                        INTRODUCTION

       1.      Plaintiffs bring this action under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§

1346, 2401, and 2671-2680 against the Defendant USA for damages arising from the negligent acts

or omissions on the part of employees or agents of the Department of the Interior (“DOI”) and/or

National Park Service (“NPS”) in response to the Chimney Tops 2 Fire in the Great Smokey

Mountains National Park (“GSMNP” or “the Park”).

                                        THE PLAINTIFFS

       2.      At all relevant times, Plaintiffs were entities authorized to conduct and transact

business as insurance companies in Tennessee.

       3.      At all relevant times, Plaintiffs insured real property, personal property, businesses,

and automobiles in and around Gatlinburg, Tennessee.

       4.      Plaintiffs’ policyholders, identified in “Exhibit 1” of this Complaint, presented claims

to the Plaintiffs for damage to their real property, personal property, businesses, and automobiles

arising from the Chimney Tops 2 Fire.

       5.      Consistent with the Plaintiffs’ policies of insurance, and Plaintiffs’ obligations under

the law, Plaintiffs investigated, adjusted, and paid, or will pay, their respective policyholders for

damage to real property, personal property, businesses, and automobiles arising from the Chimney

Tops 2 Fire. See Exhibit 1.

       6.      Under the terms, conditions, and provisions of each separate and respective policy of

insurance, and by operation of law, Plaintiffs have become, or will become, equitably and legally

subrogated to the claims, rights, and demands of each of its policyholders to the extent of the

payments made and to be made.



Case 3:19-cv-00469-PLR-DCP Document 12 Filed 11/18/19 Page 2 of 16 PageID #: 2
       7.      The Plaintiffs now stand in the shoes of their policyholders and are entitled to initiate

legal action against Defendant in this proceeding.

                                       THE DEFENDANT

       8.      Defendant is the United States of America (“USA”).

       9.      The NPS is a component of the DOI and an agency of Defendant.

       10.     The NPS owns, manages, controls, operates and/or maintains the 417 parks of the

National Park System, including the GSMNP.

       11.     All persons employed by the NPS are “employees of the [USA] government,” as the

term is defined in 28 U.S.C. § 2671.

       12.     At all times referred to herein, the USA, its agencies, employees and agents, whether

named or unnamed herein, were acting under color of federal law, statutes, ordinances, regulations,

policies, customs, practices and usages of the USA, pursuant to their authority thereunder.

       13.     Defendant can be served with process via the Attorney General, Mr. William Barr, III,

U.S. Department of Justice, 950 Pennsylvania Avenue, NW, Washington, DC 20530-0001, or via J.

Douglas Overbey, United States Attorney, Eastern District of Tennessee, United States’ Attorney’s

Office, 800 Market Street, Suite 211, Knoxville, Tennessee 37902, both of whom are agents authorized

to accept service of process for the USA.

                                 JURISDICTION AND VENUE

       14.     Plaintiffs submitted their claims for damages to the DOI on or around November 22,

2018, pursuant to the FTCA, 28 U.S.C. § 2671-2680. See Exhibit 2.

       15.     28 U.S.C. § 2675 allows claimants (Plaintiffs) to file a lawsuit six (6) months after

having received no response from the United States government to their claims for damages.

       16.     The USA failed to respond to Plaintiffs’ claims for damages, much less resolve

Plaintiffs’ claims for damages within the permitted six (6) month period. All conditions precedent to



Case 3:19-cv-00469-PLR-DCP Document 13 Filed 11/18/19 Page 3 of 16 PageID #: 3
those claims under the FTCA have been satisfied, and Plaintiffs now bring this Complaint pursuant

to the FTCA, 28 U.S.C. § 2671.

        17.      The claims asserted by Plaintiffs arise out of certain actions, omissions, and otherwise

negligent conduct by employees of the DOI and/or NPS, a component of the DOI and authorized

agent of the USA, which resulted in, among other things, substantial property losses incurred by

Plaintiffs’ insureds.

        18.      This Court has jurisdiction over the subject matter of this Complaint pursuant to 28

U.S.C. §§ 1331 and 1346(b).

        19.      Venue is properly within the Eastern District of Tennessee pursuant to 28 U.S.C. §

1402(b), as Plaintiffs’ claims arose within this District, and the acts complained of occurred within this

District.

                DUTIES AND RESPONSIBILITIES OF GSMNP OFFICIALS

        20.      The Fire Management Officer (“FMO”) of the GSMNP was responsible for oversight

of the GSMNP’s fire program. See Exhibit 3, Chimney Tops 2 Fire Review: Individual Fire Review

Report (hereinafter “NPS Report”), at 8.

        21.      Upon information and belief, at all relevant times Greg Salansky (“Mr. Salansky”), in

his role as the Appalachian-Piedmont Zone Fire Management Officer (“Zone FMO”), was acting

FMO of the GSMNP.

        22.      The Duty Officer (“DO”) was responsible for providing operational oversight for

monitoring the Chimney Tops 2 Fire. In particular, the DO was responsible for ensuring compliance

with NPS safety policies, as well as coordinating and setting priorities for suppression actions and

resource allocation. [Exhibit 3, NPS Report, at 8].

        23.      Upon information and belief, as FMO, Mr. Salansky was also responsible for assigning

an individual to act as the DO during the Chimney Tops 2 Fire.



Case 3:19-cv-00469-PLR-DCP Document 14 Filed 11/18/19 Page 4 of 16 PageID #: 4
         24.    Instead of following proscribed protocol and assigning an individual to act as the DO

during the Chimney Tops 2 Fire, Mr. Salansky unilaterally decided to act as the DO himself. [Exhibit

3, NPS Report, at 2].

         25.    The Incident Commander (“IC”) of the Chimney Tops 2 Fire was responsible for the

overall management of the Fire and reporting to the Agency Administrator. [Exhibit 3, NPS Report,

at 8].

         26.    Upon information and belief, the Agency Administrator (“AA”), in the case of the

Chimney Tops 2 Fire, was GSMNP Superintendent Cassius Cash.

         27.    Upon information and belief, GSMNP Superintendent Cassius Cash was scheduled to

be off work from November 23, 2016 to November 27, 2016, for the Thanksgiving Holiday. In

Superintendent Cash’s absence, Deputy GSMNP Superintendent Clayton Jordan served as “Acting”

GSMNP Superintendent.

                                     BACKGROUND FACTS

         28.    On November 22, 2016, the National Weather Service declared Gatlinburg and the

GSMNP to be in an “extreme” and “exceptional” drought condition. As a result, the risk of wildland

fire was significant.

         29.    The following day, Wednesday, November 23, 2016, at about 5:00 P.M., a fire of less

than one (1) acre was discovered near the top of the Chimney Tops Trail (“the Fire” or “Chimney

Tops 2 Fire”) by Mr. Salansky. [Exhibit 3, NPS Report, at 8].

         30.    Mr. Salansky initially attempted to contain the Chimney Tops 2 Fire using a hand tool,

but he was unsuccessful and retreated. [Exhibit 3, NPS Report, at 8].

         31.    On Thursday, November 24, 2016, Mr. Salansky returned to the top of Chimney Tops

Trail to investigate the Fire. See Exhibit 3, NPS Report, at 9-11.




Case 3:19-cv-00469-PLR-DCP Document 15 Filed 11/18/19 Page 5 of 16 PageID #: 5
        32.       Due to the Thanksgiving Holiday, most of the GSMNP fire staff was on leave. [Exhibit

3, NPS Report, at 9]. Mr. Salansky failed to request resources for additional staff. Id., at 10.

        33.       Mr. Salansky developed a plan to “contain” the Fire inside a 400-acre containment box

utilizing natural features, including trails and a nearby creek, and constructed fire-lines to “hold the

fire.” [Exhibit 3, NPS Report, at 10].

        34.       Mr. Salansky delineated the 400-acre containment box using topographic natural

barriers and relying on drainages to contain the Fire. A portion of the box located on the south and

west side of Chimney Tops 2 required construction of a fire line. Ultimately, Mr. Salansky failed to

construct the containment box. [Exhibit 3, NPS Report, at 10].

        35.       From Thursday, November 24, 2016, to Monday, November 28, 2016, in direct

disregard of mandatory requirements, no overnight monitoring of the Chimney Tops 2 Fire occurred.

See generally, Exhibit 3, NPS Report.

        36.       On Saturday, November 26, 2016, multiple weather advisories warned Mr. Salansky

of worsening weather and wind conditions to occur on Monday, November 28, 2016. [Exhibit 3, NPS

Report, at 12].

        37.       On Monday, November 28, 2016, predicted weather conditions caused the Chimney

Tops 2 Fire to spread outside the “containment box” and outside of the GSNMP altogether, causing

extensive destruction of real property, personal property, businesses, and automobiles of Plaintiffs’

policyholders. [Exhibit 3, NPS Report, at 16-18].

                                 MONITORING IS MANDATORY

        38.       The Fire Monitoring Handbook (“FMH”) is also known as DO #18: Wildland Fire

Management (USDI NPS 1998). A copy of the FMH is attached to this Complaint as “Exhibit 4”.

        39.       In accordance with the FMH, fire managers must, “[c]onsider the potential for the

fire to leave a designated management zone, impact adjacent landowners, threaten human safety



Case 3:19-cv-00469-PLR-DCP Document 16 Filed 11/18/19 Page 6 of 16 PageID #: 6
and property, impact cultural resources, affect air quality, or threaten special environmental resources

such as threatened, endangered or sensitive species.” [Exhibit 4, FMH, at 10] (emphasis added).

        40.     The FMH outlines standardized methods to be used throughout the NPS for

documenting, monitoring, and managing all wildland fires. These standardized methods are mandatory

and must be followed. See generally Exhibit 4, FMH.

        41.     During the Initial Assessment phase of a fire, fire managers must determine the fire

cause and location, and monitor fire size, fuels, spread potential, weather, and smoke

characteristics. Fire managers must also address particular threats and constraints regarding human

safety, cultural resources, and threatened or endangered species or other sensitive natural resources

relative to the suppression effort (especially fire-line construction), and work collaboratively with other

Park staff and inter-agency staff to address goals and objectives outlined in government agency policies,

manuals, directives, etc. [Exhibit 4, FMH, at 9].

        42.     NPS Reference Manual 18, also commands fire managers to monitor all fires. [NPS

Reference Manual 18, Chapter 2 Wildland Fire Management, at 9] (“All wildland fire events must be

monitored.”). A copy of the NPS Reference Manual 18 is attached to this Complaint as “Exhibit 5”.

        43.     Specifically, fire managers must monitor wildland fires in order to:

                “Provide managers with information essential for decision making;
                Determine whether fire management program objectives are being
                met; Ensure protection of human life, property, and natural and
                cultural resources; Determine the effectiveness of the planned strategy;
                assist with contingency planning; Increase knowledge of fire behavior
                and effects on park ecosystems; Provide long-term documentation for
                actions taken on a wildland fire; [and] Identify human health and safety
                concerns from wildland fire.”

[Exhibit 5, NPS Reference Manual 18, Chapter 2 Wildland Fire Management, at 9].

        44.     For five consecutive nights—from Wednesday, November 23, 2016 through Sunday,

November 27, 2016—Mr. Salansky and GSMNP officials failed to monitor the Chimney Tops 2 Fire




Case 3:19-cv-00469-PLR-DCP Document 17 Filed 11/18/19 Page 7 of 16 PageID #: 7
in the overnight hours. See generally, Exhibit 3.

          45.   Proper monitoring of fire-behavior and spotting during the overnight hours on Sunday,

November 27, 2016 to Monday, November 28, 2016, would have provided valuable insight into the

growth pattern and potential for the Chimney Tops 2 Fire to escape the Park. Furthermore, proper

monitoring would have provided Mr. Salansky and GSMNP officials sufficient time to notify local

residents and local officials of the growth pattern and potential for the Chimney Tops 2 Fire to escape

the Park.

                                    WARNING IS MANDATORY

          46.   GSMNP’s own Fire Management Plan (“FMP”) mandates that Park officials must

notify Park neighbors—including local government officials, local residents and Park visitors—of all

planned and unplanned fire management activities that have the potential to impact them. A copy of

the FMP is attached to this Complaint as “Exhibit 6”.

          47.   Specifically, the FMP provides:

                “Park neighbors, Park visitors and local residents will be notified of all
                planned and unplanned fire management activities that have the
                potential to impact them.”

[Exhibit 6, FMP, 3.3.2, at 28] (emphasis added).

          48.   The FMP further mandates that fire managers take actions to mitigate the risks to the

neighboring public. Specifically, these, “mitigation actions [are] required to protect values at risk and

to ensure the safety of park staff and visitors as well as the neighboring public.” [Exhibit 6, FMP, 4.4.2,

at 54].

          49.   With respect to “Park neighbors” and “neighboring public” those actions include:

                         •   Post current fire information on websites as available;
                         •   Inform park neighbors of wildland fires; and
                         •   Suppress those fires or parts there of that threaten to burn off of park
                             property or that adversely impact public health and safety.




Case 3:19-cv-00469-PLR-DCP Document 18 Filed 11/18/19 Page 8 of 16 PageID #: 8
[Exhibit 6, FMP, 4.4.2, at 55].

        50.      Mr. Salansky and the GSMNP officials took no action to warn local officials and

residents of danger until Monday, November 28, 2016, the day the Fire left the GSMNP. [Exhibit 3,

NPS Report, at 35].

        51.      If Plaintiffs’ insureds and/or local government agencies and local fire agencies had

received timely notice of the risk of the Chimney Tops 2 Fire expanding into their communities, they

could have taken precautionary actions, including but not limited to: (1) removing their most valuable

property to a safer location; and (2) preparing their properties for lower fire spread risk (e.g., cutting back

tree limbs, drenching the exterior of their homes with water, digging their own fire lines, etc.).




                            MANDATORY COMMAND STRUCTURE

        52.      Wildfires are categorically typed by complexity, from Type 5 (least complex) to Type

1 (most complex).

        53.      The Interagency Standards for Fire and Fire Aviation Operations in effect at the time

of the Chimney Tops 2 Fire (hereinafter, the “Redbook”), a copy of which is attached to this

Complaint as “Exhibit 6”, provides that, “[a]ll wildfires, regardless of complexity, will have an Incident

Commander (“IC”). [Exhibit 7, Redbook, at 208].

        54.      The IC is a single individual responsible to the Agency Administrator(s) for 23 different

incident activities. [Exhibit 7, Redbook, at 208].

        55.      Upon information and belief, additionally, DO coverage must also be implemented

during periods of anticipated prolonged fire damage.




Case 3:19-cv-00469-PLR-DCP Document 19 Filed 11/18/19 Page 9 of 16 PageID #: 9
           56.     Under the Park’s FMP, the IC is responsible for performing a strategic fire assessment,

 including an evaluation of (1) the conditions and circumstances under which a fire occurs; (2) the likely

 consequences to firefighter and public safety; (3) natural and cultural resources; and (4) the values to be

 protected. The assessment of the foregoing dictated the IC’s response and management strategy for

 the Fire. [Exhibit 6, FMP, at 45].

           57.     The Park’s FMP requires the IC to relay the size-up and planned strategy and tactics

 to both the FMO and the DO, who must initiate the Wildland Fire Decision Support System (“WFDSS”)

 process and notify the Park’s Fire Management Committee. [Exhibit 6, FMP, 4.1.2, at 45] (emphasis

 added).

           58.     To maintain fire-management policy oversight, the Redbook strictly prohibits a single

 person from holding the positions of IC and DO simultaneously. [Exhibit 3, NPS Report, at 36].

           59.     The Redbook further prohibits an IC from holding concurrent management duties,

 such as functioning as the Zone and Park FMO and DO. [Exhibit 3, NPS Report, at 36].

           60.     Further, under Redbook policies, a DO may not fill any incident-command function

 connected to any incident. [Exhibit 6, FMP, Table 6, at 40; Exhibit 3, NPS Report, at 31].

           61.     Under NPS policy and the FMP, three different people should have been running the fire-

 management operation: the FMO, who oversees the big picture; an overall IC; and an on-scene DO.

 [Exhibit 3, NPS Report, at 36].

           62.     Mr. Salansky, in his role as the Appalachian-Piedmont Zone Fire Management Officer

 (“Zone FMO”), was responsible for the GSMNP. [Exhibit 3, NPS Report, at 53].

           63.     As Zone FMO, Mr. Salansky was also the FMO for the GSMNP. [Exhibit 3, NPS

 Report, at 30].




Case 3:19-cv-00469-PLR-DCP Document 110Filed 11/18/19 Page 10 of 16 PageID #: 10
        64.     After the Chimney Tops 2 Fire was discovered on Wednesday, November 23, 2016,

 upon information and belief, Mr. Salansky unilaterally decided that he would act as the IC for the

 Chimney Tops 2 Fire.

        65.     As the IC, Mr. Salansky was responsible for establishing the appropriate organizational

 structure for the Fire and managing the Fire based on his qualifications, incident complexity, and span

 of control. [Exhibit 7, Redbook, at 231].

        66.     Upon information and belief, as FMO, Mr. Slanasky was also responsible for assigning

 an individual to act as the DO during the Chimney Tops 2 Fire.

        67.     Upon information and belief, instead of assigning an individual to act as the DO during

 the Chimney Tops 2 Fire, Mr. Salansky unilaterally decided to act as the DO himself.

        68.     Mr. Salansky violated the NPS policy and the FMP by unilaterally deciding to function

 in all five critical command positions: Zone FMO, Park FMO, IC, the DO, as well as that of Safety

 Officer—in a direct contradiction to mandates outlined in the Redbook.

        69.     Upon information and belief, the Park’s senior leadership did not question or oppose

 Mr. Salansky’s self-designation to act as all five critical command positions at any time during the

 Chimney Tops 2 Fire. [Exhibit 3, NPS Report, at 9, 36, 53].

        70.     Upon information and belief, if Mr. Salansky had designated others to be the IC or DO

 from Park personnel or elsewhere, the required process would likely have produced policy oversight and

 the system of checks and balances required and necessary to assess and manage the fire-suppression

 response and make fire-related decisions.

        71.     Mr. Salansky directly violated the mandated directives set forth in the NPS and FMP.

 As a result, Mr. Salansky was unable to manage all the tasks required of each separate role, resulting

 in the complete failure to contain the Fire within the GSMNP.




Case 3:19-cv-00469-PLR-DCP Document 111Filed 11/18/19 Page 11 of 16 PageID #: 11
        72.     As a result of the violation of mandated command-structure requirements by Mr.

 Salansky and Park leaders, acting within the course and scope of their employment, the Chimney Tops

 2 Fire escaped from GSMNP.

                                 MANDATORY USE OF WFDSS

        73.     The Wildland Fire Decision Support System (“WFDSS”) is a web-based program

 which must be used to assess and document the response to a wildfire. [Exhibit 6, FMP, at 65; Exhibit

 3, NPS Report, at 36-37].

        74.     WFDSS assesses and documents response to wildfires in the following manner: (1)

 describes and analyzes the fire situation; (2) develops incident objectives and requirements; (3)

 develops a course of action; (4) evaluates relative risk; (5) completes an organization assessment; (6)

 documents the rationale; and (7) publishes a decision. [Exhibit 3, NPS Report, at 36-37].

        75.     A WFDSS decision provides and includes the following critical information:

                    a. Incident. This includes name, unique identifier, responsible agency,
                       location, and discovery date/time.

                    b. Situation. Multiple mapping layers can display how fire perimeter
                       growth impacts landscape values or points of interest. Incident owners
                       can run Basic and Short Term Fire Behavior analyzes, view objectives,
                       Energy Release Component (ERC) graphs, and/or current weather.

                    c. Objectives. The incident owner designates incident-specific objectives
                       and requirements that satisfy guidance found in Strategic Objectives
                       and Land Management Plans.

                    d. Course of Action. The incident owner develops a strategic plan to
                       manage the fire. This includes cost estimates and any additional actions
                       required to implement the strategic plan.

                    e. Cost. Estimated Final Cost can be documented as well as the cost
                       estimation method used to derive it.

                    f. Decision List. The incident owner reviews/edits the list of reviewers
                       and approvers, creates and checks in the decision, and submits it for
                       review and/or approval.




Case 3:19-cv-00469-PLR-DCP Document 112Filed 11/18/19 Page 12 of 16 PageID #: 12
         76.     WFDSS decisions are critical in that they document fire management strategies,

 estimated costs relative to fire management, and ensure that strategic plans to manage a fire are subject

 to oversight as well as checks and balances.

         77.     Publishing a WFDSS decision ensures that a fire incident is managed using the latest

 science, relative risk assessments, and fire model data. In addition, publishing a WFDSS decision

 ensures fire management plans are subject to oversight.

         78.     The GSMNP FMP states that the use of WFDSS on each fire is mandatory. [Exhibit

 6, FMP, at 30; Exhibit 3, NPS Report, at 37].



         79.     In addition, the following direction appears in NPS Reference Manual 18:

                 Parks will use the current decision support process (e.g. Wildland Fire
                 Decision Support System, WFDSS) to guide and document wildfire
                 management decisions. The process will provide situational
                 assessment, analyze hazards and risk, define implementation actions,
                 and document decisions and rationale for those decisions.

 [Exhibit 5, NPS Reference Manual 18, at 10-11].

         80.     According to the NPS Report, “[GSMNP] leadership was unaware of Redbook

 requirements that WFDSS be applied to all fires within park boundaries.” [Exhibit 3, NPS Report, at

 38].

         81.     The NPS Report also found GSMNP administrative personnel were not trained in

 WFDSS. [Exhibit 3, NPS Report, at 38].

         82.     WFDSS should have been activated by Mr. Salansky prior to Monday, November 28,

 2016.

         83.     By failing to utilize WFDSS in a timely manner, and publish the required WFDSS

 decisions in a timely manner, GSMNP personnel, including Mr. Salansky, neglected to perform

 situational assessments, to analyze hazards and risks, document decisions, as well as the rationale for



Case 3:19-cv-00469-PLR-DCP Document 113Filed 11/18/19 Page 13 of 16 PageID #: 13
 those decisions, and to ensure that the strategic plan and all related decisions were subject to the

 appropriate oversight, checks, and balances.

           84.   These failures substantially contributed to the inability to suppress and/or contain the

 Chimney Tops 2 Fire before it left the Park, as appropriate ongoing assessments—along with

 recognition of command-control functions—would have demanded significant additional suppression

 resources to put out the Fire.

                                    NEGLIGENT FIRE SPREAD

           85.   Plaintiffs re-allege all preceding paragraphs as though fully set forth herein.

           86.   Defendant is liable for tort actions in the same manner and to the same extent as a

 private individual under like circumstances. 28 U.S.C. §§ 1346(b), 2674.

           87.   Tennessee law provides that a party is negligent when there is, “(1) a duty of care owed

 by defendant to plaintiff; (2) conduct below the applicable standard of care that amounts to a breach of

 that duty; (3) an injury or loss; (4) cause in fact; and (5) proximate, or legal, cause.” Giggers v. Memphis

 Hous. Auth., 277 S.W.3d 359, 364 (Tenn. 2009) (quoting McCall v. Wilder, 913 S.W.2d 150, 153 (Tenn.

 1995)).

           88.   Defendant, as owner of the GSMNP, owed a duty to prevent a dangerous condition

 on Park property—the Chimney Tops 2 Fire—from escaping the Park and causing injuries to property

 outside the Park, including the property of Plaintiffs’ insureds.

           89.   Defendant breached its duty by:

                 a.      failing to adhere to mandatory fire management policies and
                         requirements;

                 b.      failing to comply with mandatory wildfire management policies and
                         requirements that compel Park fire managers to monitor any wildfire on
                         their land, including, but not limited to, DO #18, NPS Reference
                         Manual 18, the GSMNP’s FMP, the Interagency Standards for Fire
                         and Fire Aviation Operations (the “Redbook”), the Fire Monitoring
                         Handbook (“FMH”), and other written or settled fire management



Case 3:19-cv-00469-PLR-DCP Document 114Filed 11/18/19 Page 14 of 16 PageID #: 14
                         policies, procedures, rules, regulations and guidelines;

                 c.      failing to comply with mandatory wildfire management policies and
                         requirements that compel Park fire managers to notify park neighbors
                         of fire management activities that have the potential to impact them;

                 d.      failing to provide mandatory notice and warning to Park neighbors,
                         local government officials, local fire departments, local residents and
                         visitors about the status of and imminent danger presented by the
                         Chimney Top 2 Fire;

                 e.      failing to adhere to mandatory command structure requirements; and

                 f.      failing to utilize the mandatory Wildland Fire Decision Support System
                         (“WFDSS”), which would have prompted (1) periodic assessments of
                         the ongoing effectiveness and (2) re- evaluation of suppression-
                         strategies; and (3) oversight of fire management and suppression
                         strategies.

         90.     As a result of these negligent acts or omissions by Mr. Salansky and Park Leaders, acting

 within the course and scope of their employment, in violation of mandatory directives, Plaintiffs’

 policyholders suffered extensive property damage, including damage or destruction of their real

 property, personal property, businesses, and automobiles.

                                       PRAYER FOR RELIEF

         Now having fully stated their causes of action, Plaintiffs would move the Court to grant the

 following relief:

                 a.      That a summons be issued against the Defendant;

                 b.      That the Court award Plaintiffs compensatory, consequential, and incidental
                         damages in amounts to be proven at trial, pre-judgment interest, post-
                         judgment interest, and any and all actual relief to which Plaintiffs may be
                         entitled in an amount not less than $200,000,000.00;

                 c.      That Plaintiffs be awarded their reasonable attorney’s fees and costs in this
                         action, including expert and accounting fees, pursuant to Tennessee Code
                         Annotated Section 29-16-123;

                 d.      That a jury of Plaintiffs’ peers be seated for the trial of this matter; and

                 e.      That the Court award such other relief as it deems appropriate.

         Respectfully submitted, this the 18th day of November 2019.



Case 3:19-cv-00469-PLR-DCP Document 115Filed 11/18/19 Page 15 of 16 PageID #: 15
                                     KAY GRIFFIN LLP


                                     /s/Matthew J. Evans
                                     Matthew J. Evans BPR #017973
                                     Michael A. Johnson BPR #030210
                                     900 South Gay Street, Suite 802
                                     Knoxville, TN 37902
                                     (865) 314-8422




Case 3:19-cv-00469-PLR-DCP Document 116Filed 11/18/19 Page 16 of 16 PageID #: 16
